EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Regel Bobay on 23 May 2022.
The application has been amended as follows (see next page):


Specification:
The instant specification on page 33 has been amended in the following manner:

    PNG
    media_image1.png
    843
    637
    media_image1.png
    Greyscale



Claims: 
The instant claims have been amended in the following manner:

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A method for producing sieved low-substituted hydroxypropyl cellulose comprising:
providing low-substituted hydroxypropyl cellulose having a hydroxypropoxy group content of 5% to 16% by mass, a loose bulk density of 0.150 to 0.340 g/mL, and a tapped bulk density of 0.250 to 0.515 g/mL;
a first sieving step of sieving the provided low-substituted hydroxypropyl cellulose [[ ]] with a sieve shaker with horizontal movement of a sieve surface to obtain first sieve-residual low-substituted hydroxypropyl cellulose and first sieve-passed low-substituted hydroxypropyl cellulose,
a second sieving step of sieving the first sieve-residual low-substituted hydroxypropyl cellulose from the first sieving step with a sieve shaker with vertical movement of a sieve surface to obtain second sieve-residual low-substituted hydroxypropyl cellulose and second sieve-passed low-substituted hydroxypropyl cellulose, and
[[ ]] combining the first sieve-passed low-substituted hydroxypropyl cellulose and the second sieve-residual low substituted hydroxypropyl cellulose in the absence of the second sieve-passed low substituted hydroxypropyl cellulose to obtain the sieved low-substituted hydroxypropyl cellulose,
wherein the sieved low-substituted hydroxypropyl cellulose has a loose bulk density of 0.350 to 0.600 g/mL and a tapped bulk density of 0.525 to 1.000 g/mL.

B) Claim 2 has been allowed without further amendment.

C) Claim 3 has been amended in the following manner:
Claim 3 (Amendment):  The method for producing sieved low-substituted hydroxypropyl cellulose according to claim 1, wherein the first sieve-residual low substituted hydroxypropyl cellulose [[ ]] is classified, based on a dynamic image analysis, into fine particles, spherical particles, long fibrous particles, and the short fibrous particles,
wherein
the fine particles have a length of fiber of less than 40 µm;
the spherical particles have a length of fiber of 40 µm or more and consist of first and second spherical particles, wherein the first spherical particles have an elongation, which is a ratio of a diameter of fiber to a length of fiber, of 0.5 or more, and the second spherical particles have an elongation of less than 0.5, an aspect ratio, which is a ratio of a minimum Feret diameter to a maximum Feret diameter, of 0.5 or more, and a circularity, which is a ratio of a perimeter (PEPQC) of a circle that has the same area as a projection area of a particle to areal perimeter (Preal) of a particle, of 0.7 or more;
the long fibrous particles have a length of fiber of 200 µm or more and an elongation of less than 0.5, and consist of first and second long fibrous particles, wherein the first long fibrous particles have an aspect ratio of less than 0.5, and the second long fibrous particles have an aspect ratio of 0.5 or more and a circularity of less than 0.7; and
the short fibrous particles have a length of fiber of 40 µm or more and less than 200 µm and an elongation of less than 0.5, and consist of first and second short fibrous particles, wherein the first short fibrous particles have an aspect ratio of less than 0.5, and the second short fibrous particles have an aspect ratio of 0.5 or more and a circularity of less than 0.7,
wherein the volume fraction of the short fibrous particles relative to the entirety of the first sieve-residual low-substituted hydroxypropyl cellulose is less than 20%.

D) Claim 4 has been allowed without further amendment.

E) Claim 5 has been amended in the following manner:
Claim 5 (Amendment):  The method for producing sieved low-substituted hydroxypropyl cellulose according to claim 2, wherein the first sieve-residual low substituted hydroxypropyl cellulose [[ ]] is classified, based on a dynamic image analysis, into fine particles, spherical particles, long fibrous particles, and the short fibrous particles,
wherein
the fine particles have a length of fiber of less than 40 µm;
the spherical particles have a length of fiber of 40 µm or more and consist of first and second spherical particles, wherein the first spherical particles have an elongation, which is a ratio of a diameter of fiber to a length of fiber, of 0.5 or more, and the second spherical particles have an elongation of less than 0.5, an aspect ratio, which is a ratio of a minimum Feret diameter to a maximum Feret diameter, of 0.5 or more, and a circularity, which is a ratio of a perimeter (PEPQC) of a circle that has the same area as a projection area of a particle to areal perimeter (Preal) of a particle, of 0.7 or more;
the long fibrous particles have a length of fiber of 200 µm or more and an elongation of less than 0.5, and consist of first and second long fibrous particles, wherein the first long fibrous particles have an aspect ratio of less than 0.5, and the second long fibrous particles have an aspect ratio of 0.5 or more and a circularity of less than 0.7; and
the short fibrous particles have a length of fiber of 40 µm or more and less than 200 µm and an elongation of less than 0.5, and consist of first and second short fibrous particles, wherein the first short fibrous particles have an aspect ratio of less than 0.5, and the second short fibrous particles have an aspect ratio of 0.5 or more and a circularity of less than 0.7,
wherein the volume fraction of the short fibrous particles relative to the entirety of the first sieve-residual low-substituted hydroxypropyl cellulose is less than 20%.

F) Claims 6-8 have been allowed without further amendment.

See the next page for an explanation of the reasons for allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As close prior art, the examiner cites Hirama et al. (US 2018/0049990 A1), which was previously cited in the office action on 11 August 2021.
Hirama et al. (hereafter referred to as Hirama) is drawn to a method of preparation of low-substituted hydroxypropylcellulose, as of Hirama, title and abstract. In one embodiment, Hirama teaches the following method, as of page 4-5, paragraphs 0067-0068, reproduced starting with the second half of paragraph 0067 below.

The crude product thus obtained was washed with 3000 parts by weight of hot water of 90° C, dehydrated by squeezing, and then dried. The dried product was pulverized in a high-speed rotation impact pulverizer to obtain the pulverized product. The pulverized product was sifted through a sieve having an opening of 150 μm to collect an undersize fraction. The undersize fraction was then sifted through a sieve having an opening of 38 μm to collect an oversize fraction as the low-substituted hydroxypropyl cellulose shown in Table 1. The average particle size of the low-substituted hydroxypropyl cellulose shown in Table 1 is a volume-average particle size measured by a dry laser diffraction method.

[0068] The low-substituted hydroxypropyl cellulose thus obtained was analyzed for a water-soluble content, a maximum-torque-generating ratio, the average particle size, alkali viscosity, and an average particle size of the granulation product. The results are shown in Table 1.

Table 1 of Hirama is reproduced below.

    PNG
    media_image2.png
    290
    679
    media_image2.png
    Greyscale

Hirama differs from the claimed invention because the method of Hirama does not teach the required horizontal and vertical movement.
Hirama also differs from the claimed invention for the following reasons. The instant claims require two sieving steps. In the instantly claimed method, the sieve-residual material from the first sieving step, but not the sieve-passed material from the first sieving step has been advanced to the second sieving step. In contrast, to the extent that Hirama teaches two sieving steps, it is the sieve-passed material (referred to by Hirama as the undersize fraction), not the sieve-residual material, that has been advanced to the second sieving step from the first sieving step in the method of Hirama. See Hirama, paragraph 0067, reproduced in part below.

    PNG
    media_image3.png
    170
    459
    media_image3.png
    Greyscale

As such, the method of Hirama differs from the claimed method because in Hirama, it is the sieve-passed material from the first step that is advanced to the second sieving step, whereas the instant claims require the sieve-residual material from the first sieving step to be passed to the second sieving step. The skilled artisan would have expected that this difference between Hirama and the claimed invention would have resulted in a different product having been produced by the claimed method as compared with the method of Hirama. This is because different materials are retained and different materials are discarded in the claimed method as compared with the method of Hirama.
Additionally, comparative testing has been presented in the instant specification which serves to overcome a prima facie case of obviousness. In the comparative testing, applicant compared the claimed method against a comparative method comprising only a single sieving step rather than two sieving steps. The comparative testing was previously summarized by the examiner on a table set forth on page 8 of the prior office action on 1 March 2022, which is set forth below – this table was made by the examiner but includes data taken from Table 1 on page 33 of the instant specification with some modification in the examiner’s conclusions and with an error having been corrected.

    PNG
    media_image4.png
    306
    1280
    media_image4.png
    Greyscale

The examiner takes the position that the data in the above-reproduced table is taken directly from Table 1 on page 33 of the instant specification with the exception of the square citing a 100% yield for the starting material. The above-reproduced table has been presented as it shows a visual side-by-side comparison not only of the example and comparative example, but also of the starting material.
The examiner notes that the yield of the inventive examples (comprising two sieving steps) is around 90%, exceeding the yield of the comparative examples of one sieving step, which has yields of about 74.2-80%. This is understood by the examiner to be a difference of statistical and practical significance, as required by MPEP 716.02(b)(I). The practical significance of this difference in yield is especially salient if the amount of low substituted hydroxypropyl cellulose being processed by the claimed method is large. For example, if the method starts with 10,000 kg of starting material, a difference between 90% yield and 80% yield is a 1000 kg difference, which is a significant amount. 
As such, even if, purely en arguendo, there were no significant differences in the products produced by the inventive method and the comparative method but the yield produced those methods unexpectedly differed by 10-15%, this would appear to be a result of statistical and practical significance that would appear to be probative of non-obviousness. It is the examiner’s understanding that this result would not appear to have been expected because the skilled artisan would have expected that with each sieving step, more material would have been lost, and therefore a method with more sieving steps would have had a lower yield than a method with less sieving steps. That the number of sieving steps was increased and yet the yield improved would not appear to have been expected by one of ordinary skill in the art.
Additionally, the instantly claimed method recites that the product formed from the claimed method have a loose bulk density and tapped bulk density that is higher than that of the starting material prior to sieving. As such, the product produced by the claimed method, which entails two sieving steps, differs from the product that was present prior to the sieving steps being conducted. The sieving steps result in a product with an increased loose bulk density and tapped bulk density as compared with product that has not yet been sieved, and applicant has found that conducting two sieving steps instead of a single sieving step increases the yield by which this transformation can occur. 
The examiner notes the following copending applications, with common inventors and/or a common assignee with the instant application, which are drawn to subject matter similar to the claimed subject matter. Nevertheless, no double patenting rejection has been written over the claims of these references for the reasons set forth below.
As a close copending application, the examiner cites the claims of application 15/930,079. The claims of the ‘079 application are drawn to sieving of a water-soluble cellulose ether. The claims of the ‘079 application differ from the instant claims for at least the following reasons. First, the claims of the ‘079 application fail to recite horizontal and vertical motion. Secondly, and more crucially, the claims of the ‘079 application are drawn to a water-soluble cellulose ether. In contrast, the instant claims are drawn to low substituted hydroxypropyl cellulose having a hydroxypropoxy group content of 5% to 16%. As best understood by the examiner, this form of low substituted hydroxypropyl cellulose having a hydroxypropoxy group content of 5% to 16% is water insoluble. See Hirama (US 2018/0100029 A1) (which has been previously cited in the file record), paragraph 0056, reproduced below.

    PNG
    media_image5.png
    240
    401
    media_image5.png
    Greyscale

As such, the claimed method appears to be drawn to a hydroxypropyl cellulose that is water insoluble and does not swell in water. In contrast, the copending claims are drawn to a water-soluble cellulose ether. There would have been no motivation for the skilled artisan to have modified the method of the copending claims to have water-insoluble included low-substituted hydroxypropyl cellulose having a hydroxypropoxy group content of 5% to 16%. Additionally, the copending claims do not recite the required tapped and loose bulk densities of the starting materials and the products. 
The examiner further notes US Patent 10,513,565, which has been previously cited in the file record, and has a common assignee and common inventors with the instant application. The claims of the ‘565 patent are drawn to low substituted hydroxypropyl cellulose, which comprises fine particles, spherical particles, long fibrous particles, and short fibrous particles. A method of making such a particle is recited by claim 8 of the ‘565 patent. Nevertheless, no double patenting rejection over the ‘565 patent has been written because the claims of the ‘565 patent do not recite the required sieving steps. There would have been no motivation for the skilled artisan to have modified the subject matter of the ‘565 patent to have included sieving steps.
The examiner further notes that the claim amendments are supported in the manner required by 35 U.S.C. 112(a). Support for the ranges of loose bulk density and tapped bulk density prior to sieving is as of the instant specification on page 14 line 22 to page 15 line 1. Support for the ranges of loose bulk density and tapped bulk density after sieving is as of the instant specification on page 25, lines 17-22. The table on page 33 of the instant specification provides relevant support as well. The correction to the instant specification has been made to correct an obvious error; the skilled artisan would have been aware that “Comp Ex. 2” has been mis-labeled as “Comp. Ex 1.” The skilled artisan would have been aware that the relevant correction is to label the formulation mislabeled as “Comp. Ex 1” to be “Comp Ex. 2.” An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction, and this appears to be the case here. See MPEP 2163.07(II).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612